Citation Nr: 1717503	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral flat feet with warts.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1985 to October 1985 and active military duty from June 1987 to May 1990.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded this case for additional development in September 2012 and August 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records indicate that the Veteran is in receipt of Social Security Administration disability benefits for a foot disability.  Significantly, a December 2012 VA treatment record shows that the Veteran reported feeling frustrated and depressed in part due to chronic pain from his feet and that he was applying for Social Security disability benefits; a January 2013 treatment note indicates that a VA physician assistant helped him fill out paperwork for a Social Security disability application; in October 2014, the Veteran reported that he used to do "haul driving" but he was now on disability for his foot pain.  No attempts have been made to obtain these records.  In light of the above, these outstanding Social Security Administration records are likely pertinent to the appeal and therefore should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain all records associated with any claim for disability benefits.

2.  Determine if any additional development, such as an examination or opinion, is warranted, and if so, complete such development.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

